989 F.2d 494
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Michael W. MILLER, Petitioner.
No. 92-8115.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  March 10, 1993

On Petition for Writ of Mandamus.
Michael W. Miller, Petitioner Pro Se.
PETITION DENIED.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Michael W. Miller, a federal prisoner, brought this mandamus petition seeking his immediate release from federal custody.  Miller is serving a two-year sentence after pleading guilty to conspiracy to violate federal labor law, in violation of 18 U.S.C.s 371 (1988).


2
Mandamus is an extraordinary remedy;  mandamus relief is only available if there are no other means by which the petitioner could obtain the requested relief.   In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).  Miller can seek his release from custody by filing a motion under 28 U.S.C. § 2255 (1988) to vacate his sentence.  Further, the mandamus remedy is not a substitute for an appeal.   In re United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).  Miller's appeal of his conviction is pending before this Court.


3
Accordingly, though we grant leave to proceed in forma pauperis, we deny mandamus relief and deny the petition.  We also deny Miller's subsequent Motion for Default.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DENIED